Citation Nr: 0723556	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  04-24 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from September 1943 to 
February 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied entitlement to tinnitus.  

The veteran had also appealed a denial of entitlement to 
service connection for bilateral hearing loss.  During the 
pending appeal, however, in a July 2004 rating decision, the 
RO granted entitlement to service connection for bilateral 
hearing loss. Thus, as service connection has been granted, 
no justiciable case or controversy regarding the issue of 
entitlement to service connection for bilateral hearing loss 
remains.  


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran currently 
has tinnitus.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2003; and a rating 
decision in July 2003.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a statement of the case 
issued in April 2004.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran seeks entitlement to service connection for 
tinnitus.  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a). 

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The veteran's service medical records are negative for any 
complaints, findings or diagnosis of tinnitus.  At his 
separation examination in February 1946, no disease or 
defects of his ears were shown.  Therefore, incurrence of 
tinnitus in service is not factually shown.

In his May 2003 claim, the veteran indicated that tinnitus 
began in 1990 and he had never sought medical treatment.  The 
veteran places onset of tinnitus approximately 44 years after 
separation from service.  In view of the lengthy period after 
separation from service, this lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

There is no competent evidence showing the veteran currently 
has tinnitus.  At his VA Compensation and Pension examination 
in July 2003 he did not report any tinnitus at that time.  No 
finding or diagnosis of tinnitus was made by the July 2003 VA 
examiner.  A private medical evaluation for bilateral hearing 
loss dated in March 2004 is negative for complaints, findings 
or diagnosis of tinnitus.  A June 2004 statement regarding 
the veteran's ears and hearing loss by the March 2004 private 
medical physician does not mention tinnitus.  

Although the veteran filed a claim for tinnitus and contended 
in his substantive appeal that the evidence of record clearly 
supported his claim, the medical evidence of record shows no 
complaints concerning tinnitus or diagnosis of tinnitus.  As 
the evidence fails to establish the veteran currently has 
tinnitus, a critical element necessary to establish service 
connection for such disorder is lacking.  The claim on appeal 
must be denied. 

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
S. S. TOTH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


